Osborn, C. J.
The main questions in this case were, fully considered in Hopkins v. The Greensburgh, Kingston, and Clarksburg Turnpike Co., 40 Ind. 44, and The Greensburgh, Milford, and Hope Turnpike Co. v. Sidener, 40 Ind. 424, and we do not think it necessary to reconsider them.
The appellees however insist; that, although lands liable to be assessed are omitted, the only remedy to the landowner was by application for relief to the board of equalization, under sec. 3 of the act of May 14th, 1869, 3- Ind. Stat. 538, of by appeal under sec. 8 of that act. Those sections give no power 'to assess lands omitted. The board can equalize the assessment made. An appeal lies by a person aggrieved by an assessment. No power is given to any court or body, except the assessors, to make any assessment. The power to equalize an assessment made, or to correct it by appeal, is entirely different from the power to make one.
H. W. Harrington, C. A. Korbly, and W. M. Smith, for appellants.
C. E. Walker and W. R. Johnston, for appellees.
The judgment of the said Switzerland Circuit Court is reversed, with costs. Cause remanded, with instructions to sustain the demurrer to the answer and for further proceedings.
Downey, J., was absent.